Citation Nr: 1104156	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
and ulcer.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2008, the Board remanded the issue for further 
development having determined, contrary to the RO's finding, that 
the Veteran's July 2004 notice of disagreement was timely and 
that the issues were therefore properly placed in appellate 
status.  In July 2010, the Board remanded the issue again so that 
the Veteran could be provided with a Statement of the Case and 
the opportunity to file a VA-9 substantive appeal form.  The 
mandates of both the October 2008 and the July 2010 remand have 
been met.  


FINDING OF FACT

The Veteran failed to submit a timely substantive appeal within 
60 days of the issuance of the October 2010 statement of the case 
or within a year of the July 2003 rating decision.


CONCLUSION OF LAW

As the Veteran did not submit a timely substantive appeal, the 
Board does not have jurisdiction to review the appeal.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101, 20.301, 20.302 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 20.302(b), a substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant or 
within the remainder of the 1 year period from the date of the 
mailing of the notification of the determination being appealed, 
whichever period ends later.  

In July 2010, the Board remanded the issue on appeal due to the 
fact that the Veteran had filed a timely notice of disagreement 
but the RO had failed to provide him with a statement of the 
case.  Accordingly, the Board directed that the AMC/RO issue a 
statement of the case as well as information regarding the steps 
the Veteran should take should he decide to appeal the decision 
to the Board.  

On October 20, 2010, a statement of the case was provided and 
mailed to current address of record.  Along with the statement of 
the case, the Veteran was provided with a blank VA Form 9 
(substantive appeal) as well as notice that he had to file his 
appeal within 60 days of the date of the letter.  He was notified 
that if the AMC/RO did not hear from the Veteran within that 
time, his case would be closed.  Over 60 days has passed and the 
Veteran has failed to file a timely substantive appeal.  
Accordingly, as the Veteran has not submitted a timely 
substantive appeal, the issue is not properly before the Board 
and is dismissed.  38 C.F.R. § 20.302.


ORDER

The issue of entitlement to service connection for irritable 
bowel syndrome and ulcer is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


